                    Case 1:20-cr-00302-NRB Document 55 Filed 06/20/21 Page 1 of 2



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                        LLP
                                                  ONE MANHATTAN WEST
                                                                                                      FIRM/AFFILIATE OFFICES
                                                  NEW YORK, NY 10001                                          -----------
                                                            ________                                        BOSTON
                                                                                                           CHICAGO
                                                     TEL: (212) 735-3000                                   HOUSTON
                                                     FAX: (212) 735-2000                                 LOS ANGELES
                                                                                                          PALO ALTO
                                                       www.skadden.com                                 WASHINGTON, D.C.
  DIRECT DIAL                                                                                             WILMINGTON
                                                                                                              -----------
212-735-2995                                                                                                  BEIJING
  DIRECT FAX
                                                                                                            BRUSSELS
917-777-2995                                                                                               FRANKFURT
  EMAIL ADDRESS                                                                                            HONG KONG
JOCELYN.STRAUBER@SKADDEN.COM                                                                                 LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                                                           SÃO PAULO
                                                                       June 20, 2021                          SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                               TOKYO
                                                                                                             TORONTO




                  VIA ECF

                  Hon. Naomi R. Buchwald
                  U.S. District Judge
                  U.S. District Court, S.D.N.Y.
                  500 Pearl Street
                  New York, NY 10007

                                         RE:      United States v. Rayquan Turner, 20-cr-302 (NRB)

                  Dear Judge Buchwald:

                          I write on behalf of my client, Rayquan Turner, who is scheduled to be
                  sentenced in the above-referenced matter tomorrow, June 21, 2021, to correct an
                  inadvertent error in the defense sentencing memorandum dated June 9, of which I
                  just became aware.

                          In connection with a discussion of Mr. Turner’s intervention in a fight at the
                  New York Metropolitan Correctional Center, page 14 of the memorandum
                  mistakenly states that Courts in this District have held that heroic conduct like Mr.
                  Turner’s warrants favorable consideration under 18 U.S.C. § 3553(a), relying on
                  United States v. Haynes, and mis-cites Haynes as 456 F. Supp. 3d 496 (S.D.N.Y.
                  2020). While Haynes supports this general proposition, it is a case in the Eastern
                  District of New York, not the Southern District. I apologize for the error.
  Case 1:20-cr-00302-NRB Document 55 Filed 06/20/21 Page 2 of 2


Hon. Naomi R. Buchwald
June 20, 2021
Page 2



                                          Respectfully submitted,

                                          s/ Jocelyn E. Strauber




cc:   Assistant U.S. Attorney Allison Nichols (via ECF)
      Assistant U.S. Attorney Jamie E. Bagliebter (via ECF)
